Citation Nr: 1727496	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-01 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for asthma, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from Jan 1982 to September 2003. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The case was remanded in April 2015 for evidentiary development and for an additional medical opinion regarding the relationship between the Veteran's current asthma condition and his military service. The case was previously remanded in August 2013 for a medical examination. All actions ordered by the remands have been accomplished. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 

The issues of an increased rating for tinnitus, hypertension, facial hyperpigmentation, rhinitis, erectile dysfunction, gout, sleep apnea and pes planus, as well as entitlement to service connection for acid reflux, anemia, chronic fatigue syndrome, enlarged liver and pancreas, and a heart condition, have all been raised by the record in February 2017 and April 2017 written statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

FINDING OF FACT

The Veteran's asthma was incurred in service.





CONCLUSION OF LAW

The criteria for service connection for asthma have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran contends his asthma was caused by his active duty service, to include exposure to chemicals. He also contends his asthma was caused or aggravated by his service-connected disabilities, to include obstructive sleep apnea with shortness of breath, hypertension, and rhinitis. 

Regarding the first element of service connection, private and VA medical records indicate the Veteran is currently being treated for asthma. The Veteran's private physician noted the Veteran was first diagnosed with asthma in 2003, although no record of this diagnosis is in the claims file. 

Regarding the second element of service connection, service treatment records (STRs) indicate the Veteran complained of asthmatic symptoms such as wheezing, coughing and difficulty breathing during service, but was not diagnosed with asthma during his twenty-year military career. The Veteran was diagnosed with several other pulmonary and respiratory conditions during service, including several bouts of bronchitis, pleuritic chest pain, allergic rhinitis, an upper respiratory infection, pneumonia and a restrictive lung defect.

Regarding the third element of service connection, several VA examiners and the Veteran's private physician have opined on whether the Veteran's asthma had its onset in service. 

The November 2003 VA examination report noted treatment for respiratory problems beginning in June 2003 and that current respiratory findings showed restrictive disease with normal lung capacity. The examiner diagnosed the Veteran with obstructive sleep apnea and shortness of breath due to obesity.

The August 2008 VA examination report diagnosed the Veteran with rhinitis characterized by nasal congestion and difficulty breathing.

The October 2012 VA examination report noted the Veteran's asthma contributed to his reduced pulmonary functioning and that his pulmonary problems are likely due to his obesity. The examiner noted the Veteran was diagnosed with asthma in 2003, and that his claims file lacked any private medical records to review.

In July 2013, the Veteran's private physician opined that, based on the Veteran's self-reported history and a review of his STRs, the Veteran's asthma first manifested during active duty and that his reactive airway disease and dyspnea were diagnosed in service.

The September 2013 VA examination report noted the Veteran was not treated for asthma in service and that his respiratory problems are aggravated by his obesity.

The October 2016 VA medical examiner diagnosed the Veteran with asthma with restrictive respiratory conditions. After reviewing the Veteran's complete claims file, he opined the Veteran's asthma was at least as likely as not incurred in or caused by his service because "there is evidence in currently available medical records to indicate the [Veteran] had an asthma/restrictive airway condition during military service." The examiner noted the Veteran's pulmonary function test (PFT) readings in 2002, taken during service, demonstrated a 13 percent improvement in forced vital capacity (FVC) after taking bronchodilator medication. The examiner was advised by a pulmonary fellow at the Albuquerque VA Medical Center (VAMC) that this result "represents a significant improvement in the context of the restrictive pattern likely indicative of the early presence of asthma." The examiner also noted the Veteran's "long history of repeated respiratory symptoms and intercurrent conditions" since 1993 "may well have played a pathogenetic role in the development of reactive airway disease." The examiner also opined on several PFT readings from 2000 to 2004, which indicated the Veteran demonstrated similar "significant [bronchodilator] responsiveness," suggesting a "reversible obstructive process."

Service connection for asthma is warranted. The Veteran demonstrated pulmonary and respiratory symptoms during service, and was diagnosed with asthma soon after separation. Several VA examiners related the Veteran's respiratory difficulties to his increasing obesity following service. However, the October 2016 VA examiner noted that the Veteran's significant improvement in pulmonary functioning after taking bronchodilator medication indicated the Veteran more likely than not demonstrated an asthmatic condition in service that was not related to the Veteran's obesity. 

The October 2016 VA examiner's opinion is more probative than the previous VA examiners' opinions as to the relationship between the Veteran's current asthma and his military service because the examiner reviewed the Veteran's medical history and current symptoms, made clinical observations, and addressed relevant rating criteria for asthma. In addition, the examiner consulted with a pulmonary expert in order to determine the likely etiology of the Veteran's current asthmatic condition. Given that the medical evidence is in relative equipoise regarding the etiology of the Veteran's asthma, the Veteran will be afforded the benefit of the doubt, and the claim for entitlement to service connection for asthma will be granted.




ORDER

Service connection for asthma is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


